DETAILED ACTION
	Claims 60-61 and 63-72 are currently pending and under examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of methylvinyl (dimethyl) polysiloxane copolymer in the first and second receptacle, methylhydrogensiloxane-dimethylsiloxane copolymer in the second receptacle, platinum in the first receptacle, ethanol in the first receptacle and metal foil in the reply filed on 06/20/2022 is acknowledged.
	No claims are withdrawn as a result of the species election.
Priority
The instant claims are a divisional of application 16/213,630, filed 12/07/2018, a continuation of application 13/989,560, filed 08/08/2013, which is a national stage entry of PCT/GB2011/001649, filed 11/25/2011, which claims priority to GB 1020005, filed 11/25/2010.
Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 01/19/2021 and 06/20/2022 have been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Claim Objections
Claim 60 is objected to because of the following informalities:  Claim 60 contains the limitation of “at least one, or at least two,” for the one or more alkenyl containing prepolymer and SiH-containing pre-polymers.  The term a “at least one” overlaps with the term at least two and thus is not necessary.  Appropriate correction is required.
Claim 72 is objected to because of the following informalities:  Claim 72 recites the term RTV composition without previously defining the abbreviation in the specification or the instant claims.  For examination purposed it will be interpreted as room temperature vulcanizing. 
Claim Rejections - 35 USC § 112 (a) -Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 60-61 and 63-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for wherein the SiH-prepolymer, catalyst and alkenyl-containing prepolymer are separated to prevent reaction, does not reasonably provide enablement for all three components to be in the same sealed receptacle.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to a method of preparing by providing a curable composition apportioned between at least one part A and at least one part B, the composition comprising one or more alkenyl containing prepolymer, one or more SiH-containing prepolymers, a catalyst, a blowing agents, wherein part A is sealed in a first receptacle and part B is sealed in a second receptacle. Thus, the claims taken together with the specification imply any or all of the ingredients may be in the first receptacle and/or the second receptacle.
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
The ‘231 patent teaches the polydiorganosiloxane is stored separate from the catalyst until required for use (column 6, lines 9-15) wherein the compositions form a foamed product upon mixing (column 5, lines 45-55).	
(5) The relative skill of those in the art:
The skill in the art is high, most likely at the Ph.D./MD level.
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The examples in the instant specification (Example 1-9) demonstrate different methods of sterilization, wherein the two prepolymers were stored in separate containers.  No examples demonstrate stability wherein all components are found in at least Part A and/or at least part B.
(8) The quantity of experimentation necessary:
Neither the instant specification or the prior art demonstrates the storage of alkenyl containing prepolymer, SiH containing perpolymers and catalyst as claimed which are contained in the same receptacle and maintaining the ‘curable’ composition and do not cure.  Thus the level of experimentation to obtain such a result is high.
Considering the state of the art as discussed by the references above, particularly with regards to the composition containing one or more alkenyl containing prepolymers including at least one alkenyl moiety per molecule, one or more SiH-containing prepolymer including at least one SiH unit per molecule and catalyst wherein the ingredients may be apportioned in any manner between at least one Part A and at least on Part B is not enabled and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.  The separation the prepolymers from the catalyst however is supported to support the reaction not being cured until mixing and maintaining a curable composition.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 61, 65, 67 and 72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 61 recites wherein combining the at least one Part A and the at least one Part B when dispensing…causes the curable composition to form a porous foam.  It is unclear form the claim limitation if the foam is an intended use or if the act of mixing is required by the claim.  For examination purposes either interpretation will be deemed to meet the instant claims.
Claim 65 recite “and the like”. The term "and the like" in claim 65 is a term which renders the claim indefinite.  The term "and the like" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how structurally different a compound may be any of the claimed compounds and still be considered “and the like” of these compounds.  The instant claims and specification do not provide a clear metes and bounds of the claim and the term derivative is not defined.
Claim 67 recites “the one or more alkenyl containing polymers and the one or more SiH-containing polymers” wherein each previous recitation is directed to prepolymers.  Thus the alkenyl containing polymer and the SiH-containing polymers do not have antecedent basis in the claim.
Claim 72:  Claim 72 recites a method of preparing a sterile packaged curable composition selected from a wound packing material or fill which can be shaped and configure to shape of a wound, or an adhesive or sealant for a wound dressing which is an RTV composition which comprise two or more Parts, which is apportioned between A an at least Part B”  The claim limitation makes it unclear if only the RTV composition is required to have the two or more parts or if the two or more parts is in regards to the wound packing material and fill which is configured to shape as a wound as well.  For examination purposes the claim will be deemed to directed to each of the compositions forms to require the two or more parts.
Claim 72:  Claim 72 recites (i) one or more alkenyl-containing prepolymers having at least one or at least two, alkenyl moiety per molecule and additionally recites (i) one or more polydiorganosiloxane prepolymers having at least one organoalkenylsilxoane unit per molecule.  The use of multiple (i) and prepolymer without clearly referring back to the first recitation makes it unclear if the second (i) and prepolymer are further defining the first recitation or an entirely new polymer, leading to unclear metes and bounds in the instant claim.  For examination purposes the poydiorganosiloxane prepolymers will be interpreted as further limiting the alkenyl containing prepolymers.
Claim 72:  Claim 72 recites (ii) one or more SiH-containing prepolymers having at least one or at least two SiH unit per molecule and additionally recites (ii) organosiloxane and (ii) one or more polydiorganosiloxane prepolymers having at least one organohydrogensiloxane unit per molecule.    The use of multiple (ii) and prepolymer without clearly referring back to the first recitation makes it unlcear if the second and third (ii) and prepolymer are further limiting the first recitation or an entirely new polymer, leading to unclear metes and bounds.  For examination purposes the (ii) one or more polydiorganosiloxane prepolymers having at least one organohydrogensiloxane unit per molecule will be interpreted as further limiting the one or more SiH containing prepolymers.
Claim 72 recites the (i), (ii) and (iii) components being apportioned between at least one part A and at least one Part B.  Claim 72 additionally defined part A incorporating (i) and (iii) and part be containing (i) and (ii) components.  Due to the use of multiple (i) and (ii) in the same claim referring to different components and additionally claim 72 being unclear as to the Part A and Part B being limited to only those components or may additionally comprising any of the (i), (ii) and (iii) as listed at the preamble of the claim, claim 72 had unclear metes and bounds.  This is discussed above regarding the scope of enablement additionally wherein all components appear to be allowed to be in either Part A or Part B, however would result in a cured final product not a curable composition is allowed.  Thus the metes and bounds of instant claim 72 are unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 60-61 and 63-72 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,153,231 in view of US 6,746,428 and Puleo (Puleo, John R., et al., Biotechnology and Bioengineering, Vol. VIII, Issue 4, pgs. 631-632).
Regarding claim 60, the limitation of a method preparing, the method comprising providing a curable composition apportioned between at least one part A and at least one Part B is met by the ‘231 patent teaching the composition may be packaged as two or more individually stable parts of substantially equal volume wherein each receptacle of material is adapted to be opened by rupture so as to release the components for admixture (abstract), thus teaching the step of providing.
The limitation of one or more alkenyl containing prepolymers including at least one or at least 2 alkenyl moiety per molecule, one or more SiH containing prepolymer including at least one or at least two SiH unit per molecule, a catalyst for facilitating curing by addition of alkenyl containing prepolymer to SiH containing prepolymer and a blowing agent configured to evolve gas as part of or during a curing reaction is met by the ‘231 patent teaching one or more polydiorgaosilanes having not less than 3 alkyl hydrogen siloxane units per molecule, one or more diorganosilanes having not less than 2 alkenyl siloxane units, a liquid alcohol configured to evolve gas as part of or during the curing reaction and a platinum catalyst (abstract, column 2, lines 7-14, lines 67 to column 3 line 7).
The limitation of wherein the Part A is sealed within a first receptacle and wherein the Part B is sealed within a second receptacle is met by the ‘231 patent teaching the composition may be packaged as two or more individually stable parts of substantially equal volume wherein each receptacle of material is adapted to be opened by rupture so as to release the components for admixture (abstract).
Regarding claim 61, the limitation of wherein combining the at least one Part A and the at least one Part B when dispensing the at least one Part A and the at least one Part B causes the curable composition to form a porous foam is met by the ‘231 patent teaching the composition to be in the form of a foam once cured wherein each receptacle of material is adapted to be opened by rupture so as to release the components for admixture (abstract).
Regarding claim 64, the limitation of wherein a sterility level of the curable composition after heating corresponds to sterility assurance level (SAL) of 10-6 such that the theoretical probability of there being a viable microorganism present is equal to or less than 1 x 10-6 is met by the ‘231 patent teaching the compositions may be stored, mixed in and dispensed in sterile conditions (column 2, lines 38-40), thus teaching high sterility in the composition.
Regarding claim 65 and claim 68, the limitation of wherein at least one of the first receptacle or the second receptacle comprise materials selected from the group including polypropylene and the elected metal foil is met by the ‘231 patent teaching polypropylene and rupturable metal foil (column 6, lines 20-35).  The ‘231 patent teaches the claimed and elected receptacle components and thus necessarily are thermally stable at the elevated temperatures of 123 degrees C for the period in excess of 18 hours.
Regarding claim 66-67, the limitation of wherein the one or more alkenyl containing prepolymers and the one or more SiH containing prepolymers include silicones comprising siloxanes and modified siloxanes is met by the ‘231 patent teaching polydiorganosiloxane having two or more siloxane units having silicon bonded unsaturated hydrocarbon R groups including alkyl groups and methyl groups (column 3, lines 10-40).  Part A is taught to include dimethylvinylsily end blocked polydimethylsiloxane, ethanol and platinum catalyst and part B is taught to have dimethylvinylsily end blocked polydimethylsiloxane, polymethylhydrogensiloxane-polydimethylsiloxane.  The platinum catalyst is taught to promote a reaction between the components of each to cure (column 6, line 60 to column 7 line 5).
Regarding claim 69, the limitation of wherein the blowing agent is selected from the elected ethanol is met by the ‘231 patent teaching ethanol as the alcohol (column 4, lines 5-10).
Regarding claim 70, the limitation of wherein the porous foam comprises 70% to 90% free internal volume is met the ‘231 patent discloses that porous material comprise 80% open cells (column 6, lines 1-8).  Additionally the instant claims are directed to the wound delivery system in the two part receptacles. The ‘231 patent teaches the claimed ingredients in the claimed distinct receptacles and thus would be capable of forming the porous foam claimed, absent factual evidence to the contrary.
Regarding claim 71, the limitation of wherein the foam is resiliently deformable is met by the instant claims are directed to the wound delivery system in the two part receptacles. The ‘231 patent teaches the claimed ingredients in the claimed distinct receptacles and thus would be capable of forming the porous foam claimed, absent factual evidence to the contrary.  Further the ‘231 patent teaches a resilient foam being formed (column 3, lines 5-10).
Regarding claim 72, the limitation of a method of preparing a sterile packaged curable composition which includes a wound packing material comprising tow or more parts, which is apportioned between at least one part A and at least one Par B, the method is met by the ‘231 patent teaching a multicomponent foamable silicone composition intended for use in forming a foam medical dressing by dispensing onto a surface of an open wound (abstract). The ‘231 patent teaching the composition may be packaged as two or more individually stable parts of substantially equal volume wherein each receptacle of material is adapted to be opened by rupture so as to release the components for admixture (abstract).
The limitation of wherein Part A incorporates an amount of (i) one or more polydiorganosiloxane prepolymers having at least one organoalkenylsilxane unit per molecule and additionally (iii) the catalyst for curing by addition of prepolymer (i) to prepolymer (ii) and Part B incorporates an amount of (i) one or more polydiorganosilxane prepolymers having at least one organoalkenyl silane unit per molecule, together with (ii) the one or more polydioganosiloxane prepolymers having at least one organohydrogensilane unit per molecule the ‘231 patent teaching polydiorganosiloxane having two or more siloxane units having silicon bonded unsaturated hydrocarbon R groups including alkyl groups and methyl groups (column 3, lines 10-40).  Part A is taught to include dimethylvinylsily end blocked polydimethylsiloxane, ethanol and platinum catalyst and part B is taught to have dimethylvinylsily end blocked polydimethylsiloxane, polymethylhydrogensiloxane-polydimethylsiloxane.
The limitation of wherein the volume and viscosity of Parts A and B may be approximately equal is met by the ‘231 patent teaching each of the parts are substantially equal in volume and viscosity (column 6, lines 10-20).
The limitation of wherein the composition is foaming or foamable comprising (iv) a blowing agent, selected form any agent which evolves gas or vapor as part of or during the curing reaction is met by the ‘231 patent teaching the alcohol is selected to contribute to gas formation in the foamable structure (column 4, lines 1-10 and column 3, lines 1-5).
The limitation of sealing parts A and parts B in receptacles with barrier means in a manner to prevent contamination thereof is met by the ‘231 patent teaching the composition to be stored in sterile conditions (column 2, lines 40-50) wherein the compositions are packaged as two or more stale parts (abstract).

The ‘231 patent does not specifically teach heating the first receptacle and the second receptacle at an elevated temperature of 123 degrees C or higher for a period fo 18 hours or longer, wherein the at least one Part A and at least one part B are terminally sterile and kept sealed within the first and second receptacle without degrading or interacting with the first receptacle and the second receptacle respectively during or after heating (claim 60, 72).
The ‘231 patent does not specifically teach wherein heating is conducted in a conventional oven or autoclave (claim 63, 72).
The ‘428 patent teaches barrel assemblies which may be sterilized at any time after needle has been affixed to syringe barrels such for adhesives.  The composition is taught to be capable of sterilized using commercially available dry heat sterilization ovens and tunnels known in the art.  They may be either batch or continuous processing using dry heat sterilization.  As will be recognized by those skilled in the art the temperatures and time periods selected for dry heat sterilization will be subject to governmental regulations and applicable standards (column 6, lines 55- column 7 line 10).  The hypodermic syringe barrel and needle cannula assembly is capable of being dry heat sterilized at temperatures of greater than about 250 degrees C (abstract).
Puleo teaches heat sterilization (title).  Microorganisms could not be detected after dry heat treatments of 120 degrees for 6 hours or 135 degrees for 3 hours.  Puleo teaches dry heat treatment at 135 degrees C for 24 hours (page 631, first and third paragraph).  The samples were taught as sterile after treatment (page 632, first column, third paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use dry heat sterilization as taught by Puleo and the ‘428 patent for the composition of the ‘231 patent because the ‘231 patent desires the composition to be sterilely stored.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘428 patent teaches the sterilization in barrels of a composition to be used medically and the ‘231 patent is directed to a two component storing system to be used as a wound dressing, thus the ‘428 publication and the ‘231 patent are both composition so be used medicinally that are stored in a container.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to use dry heat and optimize the time and temperature as the ‘428 publication and Puleo teach sterilization using dry heat wherein the temperature and time used are related to the sterilization.  One of ordinary skill in the art before the filing date of the claim invention would have a reasonable expectation of success as Puleo teaches obtaining a sterile sample using 135 degrees C and 24 hours dry heat treatment.
Conclusion
No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613